                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO


MICHAEL DELON GATES                                                                  PLAINTIFF

v.                                                  CIVIL ACTION NO. 4:18-CV-P188-JHM

HOPKINS COUNTY JAIL MEDICAL STAFF et al.                                         DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Michael Delon Gates leave to proceed in forma

pauperis. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, the Court will allow some claims to proceed, dismiss others, and allow

Plaintiff the opportunity to amend his complaint.

                                I. SUMMARY OF COMPLAINT

       Plaintiff was previously incarcerated at the Hopkins County Jail (HCJ). He brings this

action against the following Defendants – “HCJ Medical Staff”; Dr. Matthew Johnston; Nurse

Leigh Ward; and Nurse Tiffany Pile. He sues Defendants Johnston and Ward in both their official

and individual capacities. He does not indicate in what capacity he sues Defendant Pile.

       Plaintiff makes the following allegations:

       On the date of July 17, I was shipped to [HCJ] from LMDC with my inhailors that
       I must use for major lung issues (COPD, emphazima, sorcordosis, & chronic
       asthmatic. I explained to the Class D coordinator, Mrs. Browning, that I need my
       inhailors when she pulled us up at the [HCJ], which I was denied my inhalrs &
       suffered chest pains and what felt like suffocation. I seen medical & told them my
       medical history & I signed a medical release consent form that was never sent out.
       I was still denied my meds it took 4½ to almost 5 months before a nurse by the
       name of Ms. Whitley to get my records to back my claims all the while my
       condition was getting worst. . . . Then I was finally allowed to get my rescue
       inhaler up to 2 times a day which wasn’t enuff. I still suffered on a daily basis up
       to 18-20 hours a day . . . Then [Defendant] Nurse Ward told me she could
        discontinue my rescue inhaler after I told her it wasn’t enuff & just have some
        medical compassion, why would you say that being a head nurse? They violated
        me in every constitutional way & rights, being incarcerated at HCJ was life
        threatening to me, I physically and mentally thought I was going to make it out of
        there I suffered every day waiting for the relief of my inhailor . . . I don’t know all
        the legal terminology but I know that a man with my medical conditions shouldn’t
        have suffered like that. The Doctor told me it was a 300 Dollar Price thang, my
        response to him was my life isn’t worth 300 dollars. My right to live was clearly
        violated my right to being medically healthy was violated, my right to breathe
        something as free as aire was violated. This was tottaly uncalled for, and the nurses
        at the facility I’m at now got my medical records ASAP and has me on proper
        medication and told me that I shouldn’t have had to struggle to breathe.

        As relief, Plaintiff seeks compensatory and punitive damages.

                                        II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 544 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89


                                                     2
(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       Based on the allegations set forth in the complaint, the Court will allow Plaintiff’s

official-capacity claim of deliberate indifference to a serious medical need to proceed against

Defendant Dr. Johnston based upon Plaintiff’s allegation that he was denied the medical

treatment he needed due to cost. The Court will also allow an individual-capacity claim to




                                                    3
proceed against Defendant Dr. Johnston for deliberate indifference to a serious medical need.1

Finally, the Court will allow a retaliation claim to proceed against Defendant Nurse Ward in her

individual capacity based upon Plaintiff’s allegation that she seemingly threatened to withhold

medical treatment from Plaintiff if he continued to seek medical care.

        The Court next turns to Plaintiff’s allegations against the “HCJ Medical Staff.” Because

the medical department of a jail is not a “person” within the meaning of § 1983, Plaintiff cannot

state a claim against the “HCJ Medical Staff.” See, e.g., Hix v. Tenn. Dep’t of Corr., 196 F.

App’x 350 (6th Cir. 2006) (holding that a state prison’s medical department is not a “person”

under § 1983); Hay v. Cuyahoga Jail Med. Dep’t, No. 1:11 CV 2652, 2012 U.S. Dist. LEXIS

9976, at *5-6 (N.D. Ohio Jan. 27, 2012) (dismissing claim against county jail medical

department for same reason). Thus, the Court will dismiss Plaintiff’s claims against the “HCJ

Medical Staff” for failure to state a claim upon which relief may be granted.

        Plaintiff has also failed to state a claim against Defendant Nurse Pile because he does not

sue her in her individual capacity or make any allegations against her in the complaint. “It is

axiomatic that a complaint under 42 U.S.C. § 1983 must show a causal connection between the

named defendants and the alleged constitutional deprivation . . . .” Cox v. Barksdale, No. 86-

5553, 1986 U.S. App. LEXIS 33615, *2 (6th Cir. Nov. 13, 1986) (citing Bellamy v. Bradley, 729

F.2d 416, 421 (6th Cir. 1984); Dunn v. Tennessee, 697 F.2d 121, 128 (6th Cir. 1982)). The

specific facts of the complaint must explain how the defendants are personally responsible for

the alleged injuries. Smith v. Rowe, 761 F.2d 360, 369 (7th Cir. 1985). Nonetheless, before

dismissing her from this action, the Court will allow Plaintiff an opportunity to amend his



1
 Although Plaintiff does not mention Defendant Johnston in the body of the complaint, he mentions a “doctor.”
Because Defendant Johnston is the only doctor sued by Plaintiff, the Court concludes that Defendant Johnston is the
“doctor” referenced in the body of the complaint.

                                                           4
complaint to sue Defendant Pile in her individual capacity and to explain how he believes she

violated his rights. LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a)

a district court can allow a plaintiff to amend his complaint even when the complaint is subject to

dismissal under the PLRA [Prison Litigation Reform Act].”).

       The Court will also allow Plaintiff to amend his complaint to name as Defendants in their

individual capacities any other persons he believes were deliberately indifferent to his serious

medical need while he was incarcerated at the HCJ and to include any additional allegations

against Defendants Dr. Johnston and Nurse Ward.

                                         IV. CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Plaintiff’s claims against the “HCJ

Medical Staff” are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim

upon which relief may be granted. The Clerk of Court is DIRECTED to terminate the

“Hopkins County Jail Medical Staff” as a party to this action.

       As stated above, the Court will allow to proceed Plaintiff’s official and individual-

capacity claims against Defendant Dr. Johnston for deliberate indifference to a serious medical

need as well as an individual-capacity claim against Defendant Nurse Ward for retaliation. In

allowing these claims to proceed, the Court passes no judgment on their merit or upon the

ultimate outcome of this action.

       IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint in which he

names as Defendants any other individuals he believes violated his rights (including Nurse

Pile), sues these Defendants in their individual capacities, and describes the specific factual




                                                   5
allegations he believes support his claim against each newly named individual Defendant.2

Plaintiff must also tender a summons form for each newly named Defendant. Plaintiff may

also include any additional allegations against Defendants Dr. Johnston or Nurse Ward.

        The Court will conduct an initial review of the amended complaint in accordance with 28

U.S.C. § 1915A. If Plaintiff fails to file an amended complaint within 30 days, the Court will

dismiss Plaintiff’s claims Defendant Nurse Pile for the reasons stated herein. The Court will also

enter a Service and Scheduling Order for the claims it has allowed to proceed.

        The Clerk of Court is DIRECTED to place this case number and word “Amended” on a

§ 1983 complaint form, along with four summons forms, and send them to Plaintiff for his use

should he decide to file an amended complaint.

Date:   March 13, 2019




cc: Plaintiff, pro se
    Defendants
    Hopkins County Attorney
4414.011




2
  If Plaintiff does not know the name of a specific individual, he may name a John or Jane Doe Defendant and seek
information to identify the person’s name through discovery should a claim against that Defendant proceed beyond
initial review.

                                                           6
